Name: Council Decision (EU) 2017/2428 of 30 November 2017 on the conclusion, on behalf of the European Union and its Member States, of the Protocol to the Framework Agreement on Partnership and Cooperation between the European Union and its Member States, of the one part, and the Republic of the Philippines, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: international affairs;  Europe;  European construction;  Asia and Oceania
 Date Published: 2017-12-23

 23.12.2017 EN Official Journal of the European Union L 344/1 COUNCIL DECISION (EU) 2017/2428 of 30 November 2017 on the conclusion, on behalf of the European Union and its Member States, of the Protocol to the Framework Agreement on Partnership and Cooperation between the European Union and its Member States, of the one part, and the Republic of the Philippines, of the other part, to take account of the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 207 and 209, in conjunction with point (a) of Article 218(6) thereof, Having regard to the Act of Accession of the Republic of Croatia, and in particular Article 6(2) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas (1) In accordance with Council Decision 2014/718/EU (2), the Protocol to the Framework Agreement on Partnership and Cooperation between the European Union and its Member States, of the one part, and the Republic of the Philippines, of the other part (the Protocol) has been signed, subject to its conclusion at a later date. (2) The Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Protocol to the Framework Agreement on Partnership and Cooperation between the European Union and its Member States, of the one part, and the Republic of the Philippines, of the other part, to take account of the accession of the Republic of Croatia to the European Union is hereby approved on behalf of the European Union and its Member States. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to deposit, on behalf of the European Union and its Member States, the instrument of approval provided for in Article 4(1) of the Protocol. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 30 November 2017. For the Council The President K. SIMSON (1) Consent given on 8 June 2016. (2) Council Decision 2014/718/EU of 8 October 2014 on the signing, on behalf of the European Union and its Member States, of the Protocol to the Framework Agreement on Partnership and Cooperation between the European Union and its Member States, of the one part, and the Republic of the Philippines, of the other part, to take account of the accession of the Republic of Croatia to the European Union (OJ L 300, 18.10.2014, p. 3).